Citation Nr: 0106920	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  99-00 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an effective date prior to July 10, 1995, 
for a 10 percent evaluation for a gunshot wound injury to 
Muscle Group XXII.

2.  Entitlement to an effective date prior to August 17, 
1995, for a separate 10 percent evaluation for a left 
shoulder/chest scar.

3.  Entitlement to an effective date prior to August 17, 
1995, for a 10 percent evaluation for neck scars.

4.  Entitlement to separate evaluations for left shoulder 
scars and chest scars.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1998 and June 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Louisville, Kentucky (RO).


FINDINGS OF FACT

1.  In July 1968, the RO granted the veteran service 
connection and assigned him a 20 percent evaluation for a 
gunshot wound (GSW) of the left shoulder and upper arm with 
damage to Muscle Group III.

2.  On July 10, 1995, the veteran filed a claim for service 
connection for a left shoulder disorder, which the RO 
construed as a claim for an increased evaluation for the GSW. 

3.  In February 1996, the RO denied the veteran's July 10, 
1995 claim, but the veteran appealed that decision.

4.  In May 1998, the Board remanded the veteran's July 10, 
1995 claim to the RO for consideration of whether the GSW had 
caused damage to Muscle Group XXII, which includes the 
sternocleidomastoid muscle.

5.  In June 1999, the RO granted the veteran a separate 10 
percent evaluation for a GSW with injury to Muscle Group 
XXII, effective July 10, 1995.  

6.  There is no evidence dated within a year prior to July 
10, 1995, establishing that the veteran's GSW with injury to 
Muscle Group XXII was 10 percent disabling.   

7.  In July 1968, the RO granted the veteran service 
connection and assigned him a noncompensable evaluation for a 
scar of the neck.  

8.  On August 17, 1995, the veteran underwent VA 
examinations, the reports of which the RO construed as claims 
for increased evaluations for scars of the neck and for 
residual scars of the GSW of the left shoulder and upper arm.  

9.  In May 1998, the Board remanded the latter claim to the 
RO for consideration of whether separate evaluations for 
scars of the left shoulder and chest were warranted.  

10.  In June 1998, the RO increased the evaluation assigned 
the veteran's neck scars to 10 percent, effective August 17, 
1995.

11.  In June 1999, the RO assigned the veteran a separate 10 
percent evaluation for a left shoulder/chest scar, effective 
August 17, 1995.  

12.  The RO's grant of a separate 10 percent evaluation for a 
left shoulder/chest scar resulted from the veteran's July 10, 
1995 claim for an increased evaluation for a GSW of the left 
shoulder and upper arm with damage to Muscle Group III.

13.  There is no evidence dated within a year prior to July 
10, 1995, establishing that the veteran's left shoulder/chest 
scar was 10 percent disabling.

14.  There is no evidence dated within a year prior to August 
17, 1995, establishing that the veteran's neck scars were 10 
percent disabling.

15.  The medical evidence of record establishes that the 
manifestations of the veteran's left shoulder scar, which 
extends to his chest, and the surrounding suture scars are 
not separate or distinct. 


CONCLUSIONS OF LAW

1.  The evidence does not satisfy the criteria for an 
effective date prior to July 10, 1995, for a 10 percent 
evaluation for a GSW with injury to Muscle Group XXII.  38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (2000).

2.  The evidence satisfies the criteria for an effective date 
of July 10, 1995, for a separate 10 percent evaluation for a 
left shoulder/chest scar.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400 (2000).

3.  The evidence does not satisfy the criteria for an 
effective date prior to August 17, 1995, for a 10 percent 
evaluation for neck scars.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400 (2000).

4.  The evidence does not satisfy the criteria for separate 
evaluations for left shoulder scars and chest scars.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.14, 4.118, 
Diagnostic Code 7804 (2000); Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Dates

The issues before the Board include whether the veteran is 
entitled to an effective date prior to July 10, 1995, for a 
10 percent evaluation for a GSW to Muscle Group XXII, and to 
an effective date prior to August 17, 1995, for a 10 percent 
evaluation for neck scars and for a separate 10 percent 
evaluation for a left shoulder/chest scar.  Statutory and 
regulatory provisions specify that unless otherwise provided, 
the effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be fixed in 
accordance with the facts found, but will not be earlier than 
the date of receipt of the claimant's application.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (2000).

Section 5110(b)(2) of title 38 of the United States Code 
specifically provides otherwise by indicating that, in cases 
involving a claim for an increased evaluation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred if the 
claim is received within one year from such date.  See also 
38 C.F.R. § 3.400(o)(2) (2000) (which provides that, if the 
claim is not received within 1 year from such date, the 
effective date is the date of receipt claim); Harper v. 
Brown, 10 Vet. App. 125, 126-127 (1997) (holding that 38 
C.F.R. § 3.400(o)(2) applies when the increase in disability 
precedes the filing of the claim and the claim is received 
within one year of the increase).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2000).  "Claim" is defined 
broadly to include a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any 
communication indicating an intent to apply for a benefit 
under the laws administered by the VA may be considered an 
informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. § 
3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 
C.F.R. 
§ 3.155(a) does not contain the word "specifically," and that 
making such precision a prerequisite to acceptance of a 
communication as an informal claim would contravene the 
Court's precedents and public policies underlying the 
statutory scheme).  To determine when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In this case, the veteran asserts that he sustained a GSW in 
service in 1967; therefore, he should be assigned an 
effective date of 1967 for the 10 percent evaluations 
assigned residuals of this GSW, including scars on the neck, 
left shoulder and chest and damage to Muscle Group XXII.  
A.  GSW with Injury to Muscle Group XXII

The veteran served on active duty from April 1966 to April 
1968.  In July 1968, the RO granted the veteran service 
connection and assigned him a 20 percent evaluation for a GSW 
of the left shoulder and upper arm with damage to Muscle 
Group III.  

In June 1971, the veteran underwent a VA examination, and the 
RO construed the report of this examination as a claim for an 
increased evaluation for the GSW of the left shoulder and 
upper arm with damage to Muscle Group III.  In July 1971, the 
RO denied this claim and notified the veteran of the denial 
and of his appellate rights with regard to that denial.  
However, because the veteran did not appeal the July 1971 
decision, it is final under 38 U.S.C.A. 
§ 7105 (West 1991).  

On July 10, 1995, the veteran filed a claim for service 
connection for a left shoulder disorder, which the RO 
construed as a claim for an increased evaluation for the 
service-connected GSW.  In February 1996, the RO denied this 
claim, and thereafter, the veteran appealed this decision.  
In May 1998, the Board remanded the claim to the RO for 
consideration of whether the GSW that had affected the 
veteran's left shoulder and upper arm and damaged Muscle 
Group III had also damaged Muscle Group XXII, which includes 
the sternocleidomastoid muscle.  In June 1999, the RO 
determined that the initial GSW had caused damage to Muscle 
Group XXII, and based on that finding, granted the veteran a 
separate 10 percent evaluation for a GSW with injury to 
Muscle Group XXII, effective July 10, 1995.  

Based on the facts noted above, the evidence does not satisfy 
the criteria for an effective date prior to July 10, 1995, 
for the separate 10 percent evaluation assigned the veteran's 
GSW with injury to Muscle Group XXII.  First, the RO received 
the veteran's claim for an increased evaluation for the GSW 
on July 10, 1995.  Second, there is no evidence of record 
dated within a year prior to July 10, 1995 establishing that 
the veteran's GSW with injury to Muscle Group XXII was 10 
percent disabling.  In fact, the only medical evidence of 
record dated during that time period or which refers to that 
time period is a June 1995 VA audiological evaluation report 
and an August 1995 letter from Edward D. Leslie, M.D., 
evidence that addresses conditions other than the veteran's 
GSW with injury to Muscle Group XXII.

In light of these facts, the Board finds that, prior to July 
10, 1995, when the veteran filed his claim for an increased 
evaluation for a GSW of the left shoulder and upper arm with 
damage to Muscle Group III, it was not factually 
ascertainable that the veteran's GSW with injury to Muscle 
Group XXII (which was determined to be part of the GSW of the 
left shoulder and upper arm with damage to Muscle Group III) 
was 10 percent disabling.  Accordingly, 38 C.F.R. 
§ 3.400(o)(2) is inapplicable, see Harper, 10 Vet. App. at 
126-127, and the appropriate effective date for the 10 
percent evaluation assigned the GSW with injury to Muscle 
Group XXII is the date the claim was received, or July 10, 
1995.  The veteran's claim for an effective prior to July 10, 
1995, must therefore be denied.
B.  Left Shoulder/Chest Scar & Neck Scars

As previously indicated, in a rating decision dated July 
1968, the RO granted the veteran service connection and 
assigned him a 20 percent evaluation for a GSW of the left 
shoulder and upper arm with damage to Muscle Group III.  
In the same decision, the RO also granted the veteran service 
connection and assigned him a noncompensable evaluation for a 
scar of the neck.  

Again, in June 1971, the veteran underwent a VA examination, 
and the RO construed the report of this examination as a 
claim for an increased evaluation for the GSW of the left 
shoulder and upper arm with damage to Muscle Group III.  The 
RO denied this claim in July 1971, and for the reason 
previously indicated, the decision became final.  

On August 17, 1995, the veteran underwent VA examinations, 
the reports of which the RO construed as claims for increased 
evaluations for scars of the neck and for residual scars of 
the GSW of the left shoulder and upper arm.  

In June 1998, the RO granted the former claim by increasing 
the evaluation assigned the veteran's neck scars to 10 
percent, effective August 17, 1995.  The RO denied the latter 
claim in February 1996, but the veteran appealed this 
decision.  In May 1998, the Board remanded that claim to the 
RO with an instruction to consider whether the veteran was 
entitled to separate evaluations for the scars on his left 
shoulder and chest area, which were then considered part of 
the veteran's service connected GSW.  In June 1999, the RO 
determined that the scars should be evaluated separately from 
the initial GSW, and based on that finding, granted the 
veteran a separate 10 percent evaluation for a left 
shoulder/chest scar, effective August 17, 1995.  


1.  Left Shoulder/Chest Scar

The evidence satisfies the criteria for an effective date of 
July 10, 1995, for the separate 10 percent evaluation 
assigned the veteran's left shoulder/chest scar.  The RO 
received the veteran's claim for an increased evaluation for 
the GSW of the left shoulder and upper arm with damage to 
Muscle Group III on July 10, 1995, and it is that claim that 
eventually resulted in the veteran being assigned a separate 
10 percent evaluation for his left shoulder/chest scar.  An 
effective date prior to July 10, 1995 is not warranted, 
however, because there is no evidence of record dated within 
a year prior to July 10, 1995, establishing that the 
veteran's left shoulder/chest scar was 10 percent disabling.  
Rather, the only medical evidence of record dated during that 
time period or which refers to that time period addresses 
conditions other than the veteran's scars.  

In light of the foregoing, the Board finds that, prior to 
July 10, 1995, when the veteran filed his claim for an 
increased evaluation for a GSW of the left shoulder and upper 
arm with damage to Muscle Group III, it was not factually 
ascertainable that the veteran's left shoulder/chest scar 
(which was previously part of the GSW of the left shoulder 
and upper arm with damage to Muscle Group III) was 10 percent 
disabling.  Accordingly, 38 C.F.R. § 3.400(o)(2) is 
inapplicable, see Harper, 10 Vet. App. at 126-127, and the 
appropriate effective date for the 10 percent evaluation 
assigned the GSW with injury to Muscle Group XXII is the date 
the claim was received, or July 10, 1995.  The veteran's 
claim for an effective date prior to August 17, 1995 must 
therefore be granted.

2.  Neck Scars

The evidence does not satisfy the criteria for an effective 
date prior to August 17, 1995, for the 10 percent evaluation 
assigned the veteran's neck scars.  First, the only 
documentation received by the RO, which could be construed as 
a claim for an increased evaluation for the neck scars, is a 
VA examination report dated August 17, 1995.  Moreover, there 
is no evidence of record dated within a year prior to August 
17, 1995 establishing that the veteran's left shoulder/chest 
scar was 10 percent disabling.  

The Board thus finds that, prior to August 17, 1995, when the 
veteran underwent a VA examination, the report of which can 
be construed as a claim for an increased evaluation for neck 
scars, it was not factually ascertainable that the veteran's 
neck scars were 10 percent disabling.  Accordingly, 38 C.F.R. 
§ 3.400(o)(2) is inapplicable, see Harper, 10 Vet. App. at 
126-127, and the appropriate effective date for the 10 
percent evaluation assigned the neck scars is the date the 
claim was received, or August 17, 1995.  The veteran's claim 
for an effective prior to August 17, 1995, must therefore be 
denied.
II.  Separate Evaluations - Left Shoulder & Chest Scars

The veteran is currently in receipt of a 10 percent 
evaluation for what the RO has characterized as a single 
scar, or specifically, a "left shoulder/chest scar."  The 
veteran and his representative assert that there are multiple 
scars in the areas of the veteran's left shoulder and chest, 
and consequently, separate evaluations for left shoulder and 
chest scars should be assigned.  

The medical evidence of record confirms that there are 
multiple scars in the areas of the veteran's left shoulder 
and chest.  During a VA scars examination in February 1999, a 
VA examiner noted a 16 centimeter by a 
1 to 3 centimeter left shoulder scar that extended to the 
chest, and multiple suture scars in the same area.  However, 
because this medical evidence also establishes that the 
manifestations of these scars are not separate or distinct, 
separate evaluations for these scars are not warranted. 

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when evaluating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14 
(2000).  It is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit rating under several diagnostic codes; however, the 
critical element in permitting the assignment of several 
evaluations under various diagnostic codes is that none of 
the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994).

In this case, during the February 1999 VA scars examination, 
the VA examiner related the following symptomatology to the 
veteran's left shoulder/chest scar: a slightly wrinkled 
appearance over the scar with a somewhat thick and rough 
texture; burning discomfort to touch; a minimal extent of 
underlying tissue loss; a pulling sensation in the area of 
the scar on range of motion testing; decreased sensation to 
light touch over the area of the scar; and sharp that was 
equal to dull over the scar.  The VA examiner attributed one 
finding to both the shoulder/chest scar and the surrounding 
suture scars: minimal disfigurement.  

All of the symptomatology noted above is contemplated in the 
10 percent evaluation currently assigned the veteran's left 
shoulder/chest scar under 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2000).  Moreover, the manifestations of the veteran's 
left shoulder/chest scar are not separate and distinct from 
the manifestations of the surrounding suture scars.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for separate 
evaluations for scars of the left shoulder and chest.  This 
claim must therefore be denied.   


ORDER

Entitlement to an effective date prior to July 10, 1995, for 
a 10 percent evaluation for a GSW with injury to Muscle Group 
XXII is denied.   

Entitlement to an effective date of July 10, 1995, for a 
separate 10 percent evaluation for a left shoulder/chest scar 
is granted subject to statutory and regulatory provisions 
governing the payment of monetary benefits.  

Entitlement to an effective date prior to August 17, 1995, 
for a 10 percent evaluation for neck scars, is denied.  

Entitlement to separate evaluations for left shoulder scars 
and chest scars is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

